ACCEPTED
                                                                                             01-15-00611-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                      11/20/2015 12:46:48 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                  No. 01-15-00611-CR

                                          IN THE                           FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                 COURT OF APPEALS
                                                                   11/20/2015 12:46:48 PM
                                                                    CHRISTOPHER A. PRINE
                                          FOR THE                           Clerk

                       FIRST JUDICIAL DISTRICT OF TEXAS

                                   AT HOUSTON
                          ______________________________

                              CAITLIN COLLEEN HALE
                                           Appellant

                                            VS.

                                THE STATE OF TEXAS
                                            Appellee
                            _____________________________

                              MOTION TO WITHDRAW
                        AS COUNSEL OF RECORD ON APPEAL
                     _________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, KYLE B. JOHNSON, counsel for Appellant herein, and files this

his Motion to Withdraw as Counsel of Record on Appeal. In support thereof, he would

respectfully show the Court as follows:

                                             I.

      On September 9, 2013, the appellant appeared in court and plead “guilty” to the

offense of Aggravated Assault (involving a Family Member). Pursuant to a plea

agreement, the appellant was placed on a 3 year deferred adjudication probation and

assessed a fine of $500. (CR - 015-032). On March 24, 2015, a Motion to Adjudicate
Guilt (MAG) was filed alleging two law violations as well as various technical violations.

       On June 15, 2015, the appellant appeared in Court and was arraigned on the

Motion to Adjudicate Guilt. It appears that a deal had been struck with the State in

which, in exchange for a plea of “true” to the MAG allegations, the State would

recommend 2 years in the Institutional Division of the Texas Department of Criminal

Justice. However, the trial court was uncomfortable with the appellant’s responses during

the plea and the trial court stopped the proceeding and set the MAG for a hearing.

       A hearing on the State’s Motion to Adjudicate Guilt was held over a two day

period and, on June 25, 2015, a number of the allegations were found “true” and the

appellant was sentenced to 7 years in the Institutional Division of the Texas Department

of Criminal Justice.

                                             II.

       In compliance with the requirements of Anders v. California, 386 U.S. 738 (1967),

High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978) and Kelly v. State, 436 S.W.3d 313

(Tex.Crim.App. 2014), court-appointed counsel on this appeal states that he has diligently

reviewed the entire appellate record in this case as well as the applicable case law. In his

opinion, the record presents no plausible grounds for appeal.

       The undersigned attorney has 1) written a letter to the appellant notifying him of

counsel’s opinion, 2) provided the appellant with a copy of this Anders Brief along with a

copy of counsel’s Motion to Withdraw, 3) informed the appellant of his right to file a pro

se response and of his right to review the record preparatory to filing that response, 4)

                                              2
informed the appellant that, should he choose to invoke his right to file a pro se response,

he should sign and date a Motion to Review the Appellate Record (a form for which was

included) and return it to the Court of Appeals within ten days of the date of the

accompanying letter, 5) provided the appellant with the mailing address for the Court of

Appeals, and 6) advised him of his right to file a Petition for Discretionary Review with

the Court of Criminal Appeals should he fail to get relief in the Court of Appeals.

       For the reasons set forth above, the appellant’s counsel requests that he be

permitted to withdraw as counsel on appeal for the appellant.

                                          Respectfully submitted,




                                           /s/ Kyle B. Johnson
                                          Kyle B. Johnson
                                          SBN: 10763570
                                          917 Franklin, Suite 320
                                          Houston, Texas 77002
                                          Tel: (713) 223-4100
                                          Fax: (713) 224-2889




                                             3
                            CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing
document has been forwarded to all counsel of record on this 20th day of November,
2015, to wit:

      Alan Curry
      Appellate Division
      Harris County District Attorney’s Office
      1201 Franklin
      Houston, Texas 77002

      Ms. Caitlin Colleen Hale
      SPN # 02691717
      Harris County Jail
      1200 Baker St., CB 4F1
      Houston, TX 77002

                                          /s/ Kyle B. Johnson
                                        Kyle B. Johnson




                                           4